368 S.C. 186 (2006)
628 S.E.2d 891
In the Matter of Pamela BUCHANAN-LYON, Respondent.
Supreme Court of South Carolina.
April 6, 2006.

ORDER
The Office of Disciplinary Counsel has filed a petition requesting respondent be transferred to incapacity inactive *187 status pursuant to Rule 17(b), RLDE, Rule 413, SCACR,[1] and requesting appointment of an attorney to protect the interests of respondent's clients pursuant to Rule 31, RLDE, Rule 413, SCACR. Respondent consents to being transferred to incapacity inactive status and to the appointment of an attorney to protect her clients' interests.
IT IS ORDERED that respondent is placed on incapacity inactive status until further order of the Court.
IT IS FURTHER ORDERED that Susan I. Johnson, Esquire, is hereby appointed to assume responsibility for respondent's client files, trust account(s), escrow account(s), operating account(s), and any other law office account(s) respondent may maintain. Ms. Johnson shall take action as required by Rule 31, RLDE, Rule 413, SCACR, to protect the interests of respondent's clients. Ms. Johnson may make disbursements from respondent's trust account(s), escrow account(s), operating account(s), and any other law office account(s) respondent may maintain that are necessary to effectuate this appointment.
This Order, when served on any bank or other financial institution maintaining trust, escrow and/or operating accounts of respondent, shall serve as an injunction to prevent respondent from making withdrawals from the account(s) and shall further serve as notice to the bank or other financial institution that Susan I. Johnson, Esquire, has been duly appointed by this Court.
Finally, this Order, when served on any office of the United States Postal Service, shall serve as notice that Susan I. Johnson, Esquire, has been duly appointed by this Court and has the authority to receive respondent's mail and the authority to direct that respondent's mail be delivered to Ms. Johnson's office.
This appointment shall be for a period of no longer than nine months unless request is made to this Court for an extension.
/s/ Jean H. Toal, C.J. FOR THE COURT
NOTES
[1]  See Rule 28, RLDE, Rule 413, SCACR.